Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 12, 2018

The Court of Appeals hereby passes the following order:

A18A1397. WILLIAM WAITS v. J & J MANAGEMENT SERVICE, INC.

       William Waits filed a lawsuit against his former employer, J&J Management
Service, Inc., alleging that J&J provided fraudulent information to the Department of
Labor resulting in the denial of his claim for unemployment benefits. The trial court
dismissed his complaint, and we affirmed the dismissal on appeal in an unpublished
opinion. See Watts v. J & J Management Service, Inc., Case No. A16A2203 (decided
Nov. 30, 2016). In a subsequent action, Waits then filed his “Plaintiff’s Motion to
Reopen Case and Schedule Trial.” The trial court denied the motion, and Waits filed
a notice of appeal. We, however, lack jurisdiction.
      Notwithstanding the title of the motion, Waits essentially sought to set aside
the judgment under OCGA § 9-11-60 (d). See Planet Ins. Co. v. Ferrell, 228 Ga. App.
264, 266 (491 SE2d 471) (1997) (“[P]leadings, motions and orders are to be
construed according to their substance and function and not merely as to their
nomenclature . . . .”). “[T]he denial of a motion to set aside a final judgment under
OCGA § 9-11-60 is not directly appealable and instead requires the filing of an
application for discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta v.
Adamson, 283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8).
Waits’s failure to follow the required appellate procedure deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/12/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.